UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4703


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD DWAYNE GRANT, a/k/a Dog,

                Defendant - Appellant.



                             No. 15-4706


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD DWAYNE GRANT,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:14-cr-00296-FL-1; 5:06-cr-00100-FL-1)


Submitted:   July 20, 2016                 Decided:   July 29, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Terry F. Rose, Smithfield, North Carolina, for Appellant. John
Stuart Bruce, Acting United States Attorney, Jennifer P. May-
Parker, Barbara D. Kocher, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Reginald     Dwayne    Grant      appeals      the    46-month     sentence    he

received upon pleading guilty to two counts of distributing a

quantity of cocaine base, in violation of 21 U.S.C. § 841(a)(1)

(2012), and the 18-month sentence he received after the district

court revoked his supervised release.                     In these appeals, Grant

contends    that    the    sentences,      which     the    court    ordered    to   run

consecutively, are substantively unreasonable. *                    We disagree.

      When reviewing the substantive reasonableness of a sentence

imposed     upon   conviction,        we   consider        “the     totality   of    the

circumstances” under an abuse of discretion standard.                          Gall v.

United States, 552 U.S. 38, 51 (2007).                    In evaluating a sentence

for an abuse of discretion, “we give[] due deference to the

[d]istrict [c]ourt’s reasoned and reasonable decision that the

[18 U.S.C.] § 3553(a) [(2012)] factors, on the whole, justified

the sentence.”       Id. at 59-60.         The sentence must be “sufficient,

but   not    greater      than    necessary,”        to    satisfy    the    goals   of

sentencing.        18 U.S.C. § 3553(a).              We presume that a within-

Guidelines     sentence,         as   here,     is   substantively          reasonable.

United States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert.

denied, 135 S. Ct. 421 (2014).                Grant may rebut that presumption

      *Grant does not claim that the district court committed any
procedural error in sentencing him for either the crimes of
conviction or the revocation of supervised release.



                                           3
only “by showing that the sentence is unreasonable when measured

against the 18 U.S.C. § 3553(a) factors.”                  Id.

      A revocation sentence is substantively reasonable if the

district court stated a proper basis for concluding that the

defendant should receive the sentence imposed.                     United States v.

Crudup,     461    F.3d     433,     440   (4th    Cir.   2006).         Although      the

sentence must be “sufficient, but not greater than necessary” to

satisfy     the    goals    of      sentencing,    see    18     U.S.C.      §§ 3553(a),

3583(e) (2012), “the sentencing court retains broad discretion

to revoke a defendant’s [supervised release] and impose a term

of imprisonment up to the statutory maximum,” United States v.

Moulden, 478 F.3d 652, 657 (4th Cir. 2007).

      We conclude that Grant fails to rebut the presumption that

either sentence is substantively reasonable.                      In fashioning the

46-month sentence for the crimes of conviction, the district

court considered Grant’s request for a lesser sentence in light

of    the    § 3553(a)        factors,      such     as    Grant’s        history     and

characteristics, the nature and circumstances of the offense,

and   the    need     for     the      sentence    imposed.        The       court    also

adequately        explained      its    reasons     in    imposing       a    revocation

sentence within the statutory maximum.

      Additionally, Grant’s argument fails because the revocation

sentence    is     separate      and    distinct   from    the    sentence      for   the

crimes of conviction.            See Crudup, 461 F.3d at 437-38 (observing

                                            4
that    revocation     sentence        is    designed       to   punish        defendant’s

failure to abide by terms of supervised release).                          Moreover, the

argument also runs contrary to U.S. Sentencing Guidelines Manual

§ 7B1.3(f),     p.s.     (2015),       which       provides      for      imposition     of

consecutive sentences in situations such as Grant’s.                                 Accord

United States v. Johnson, 640 F.3d 195, 208 (6th Cir. 2011)

(explaining that, although not binding, district court should

consider   § 7B1.3(f),         p.s.,    in       determining     whether        to   impose

consecutive sentences and that such decision is discretionary).

       Accordingly,      we      conclude           that      the        sentences      are

substantively     reasonable,      and       we    affirm     the    district        court’s

judgments.      We dispense with oral argument because the facts and

legal    contentions     are    adequately          presented       in    the    materials

before   this    court   and    argument          would    not   aid     the    decisional

process.

                                                                                  AFFIRMED




                                             5